—Order unanimously affirmed without costs. Memorandum: *977The record reflects that the attorney conducted the interview in question while acting as attorney for the estate of Lisa M. Manning, and we conclude that the tape recording of the interview was protected from discovery as attorney work product (see, CPLR 3101 [c]). It is not necessary for us to decide whether the tape is also protected by the attorney-client privilege on the ground that, at the time, the attorney was also representing Mary Beth Manning. (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Discovery.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.